Detailed Action
The instant application having Application No. 16/925,874 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 7/10/20. Claims 1-20 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 7/10/20 are acceptable for examination purposes. 

REJECTIONS NOT BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10712942. Although the claims at issue are not identical, they are not patentably distinct from each other because the same teachings are present in both sets of claims. Patent No. 10712942 is more specific regarding sequence numbers and trim records, but contains all the elements present in the instant application’s claim language. Determining a missing identifier from the instant application for example is taught by determining a missing sequence number of claim 1 of patent no. 10712942. 
Claims 4, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9817576 in view of U.S. Patent No. 10712942. Although the claims at issue are not identical, they are not patentably distinct from each other because the same teachings are present in both sets of claims. Patent No. 9817576 uses slightly different language, such as using trim records and sequence numbers, but all the elements are contained when combined with Patent 10712942, which teaches determining a missing identifier and writing a record of it.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 8-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bossen et al. (U.S. Patent No. 6,199,171), herein referred to as Bossen et al.
Referring to claim 1, Bossen et al. disclose as claimed, a method, comprising: associating identifiers with operations being executed by a storage system (see fig. 1 showing a storage system with a processor and memory. See fig. 5, showing operations in batch transactions. See col. 5, lines 24-50, where each transaction is associated with tags or flags indicating if the transaction is corrupt. The identifier would be a non-corrupt tag/flag); detecting a missing identifier from a set of identifiers in memory of the storage system; determining whether the missing identifier is consistent with read dependencies of the set of identifiers (see col. 5. Lines 24-66, where when checking for dependencies, corrupt flags are checked to determine if a valid transaction is missing from the sequence of transactions); and writing a record to the memory indicative that stored data associated with the set of identifiers is valid, based on determining the missing identifier is consistent with read dependencies of the set of identifiers (see col. 5, lines 24-66 and col. 6, lines 1-15, where if the transaction in question is not dependent on the corrupt transaction, then the results may be flushed to disk. As only valid results are flushed to disk, the record of the flushed transactions indicates that they are valid).  
Claims 8 and 14 recite similar limitations as claim 1 and would be rejected using the same rationale.
As to claim 2, Bossen et al. also disclose the method of claim 1, wherein the set of identifiers and the record comprise a sequence (see col. 5, lines 24-66, where transactions are numbered #1-#10 for example, in sequence).  
Claims 9 and 15 recite similar limitations as claim 2 and would be rejected using the same rationale.
As to claim 3, Bossen et al. also disclose the method of claim 1, further comprising: determining a latest identifier from the set of identifiers that has been acknowledged (see fig. 7, step 703, where transactions are processed in order, and step 705 determines if the transaction is corrupt, which would then determine the identifier and move on to the next transaction).  
Claims 10 and 16 recite similar limitations as claim 3 and would be rejected using the same rationale.
4. 	As to claim 4, Bossen et al. also disclose the method of claim 1, further comprising: inserting at least one forward record that indicates an identifier later than the latest identifier of the set of identifiers is allowed to not be present in the storage system (see fig. 8, showing dependency tags and corrupt tags listed in the batch transaction in transaction order. See fig. 7, where a batch transaction is processed by transaction number. The records of the dependencies for the later transactions have already been written into the table and therefore would be later than the transaction currently being processed. Other batch sets of transactions to be processed would also have their dependencies written ahead of time).  
Claims 11 and 17 recite similar limitations as claim 3 and would be rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 12-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bossen et al. in view of Karamcheti et al. (U.S. Patent Application No. 2014/0281152), herein referred to as Karamcheti et al.
As to claim 5, Bossen et al. also disclose the method of claim 1, further comprising: performing updates to flash memory of the storage system, based on updates recorded with the identifiers in the storage system (see col. 5, lines 24-66, where valid transactions are flushed to disk, based on whether or not the transactions were corrupt or had a corrupt dependency).
	Bossen et al. disclose the claimed invention except where the updates are recorded in NVRAM (nonvolatile random-access memory) of the storage system. 
	However, Karamcheti et al. disclose where the updates are recorded in NVRAM (nonvolatile random-access memory) of the storage system (see para. 145-146, where the NVRAM device has capacitor circuits to provide backup power to DRAM and SRAM in the event of a power outage, and therefore the RAM would be NVRAM. Also see para. 142, where data is written to the SRAM before flash).
	Bossen et al. and Karamcheti et al. are analogous art because they are from the same field of endeavor of flushing memory (see Bossen et al., abstract, regarding a memory flush, and see Karamcheti et al., para. 145-146, regarding flushing memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bossen et al. to comprise where the updates are recorded in NVRAM (nonvolatile random-access memory) of the storage system, as taught by Karamcheti et al., in order to not lose data in the event of a power loss.
Claims 12 and 18 recite similar limitations as claim 5 and would be rejected using the same rationale.
As to claim 6, Bossen et al. disclose the claimed invention except for the method of claim 1, further comprising: writing contents of NVRAM, including identifiers and the record, to the flash memory during a time span supported by backup power, responsive to power loss.  
	However, Karamcheti et al. disclose writing contents of NVRAM, including identifiers and the record, to the flash memory during a time span supported by backup power, responsive to power loss (see para. 145-146, where the NVRAM device has capacitor circuits to provide backup power to DRAM and SRAM in the event of a power outage, and therefore the RAM would be NVRAM. In a power outage, data from the SRAM/DRAM is flushed to flash memory. When combined with Bossen et al., this would allow the record and identifiers to be written to flash memoy from NVRAM).
	Bossen et al. and Karamcheti et al. are analogous art because they are from the same field of endeavor of flushing memory (see Bossen et al., abstract, regarding a memory flush, and see Karamcheti et al., para. 145-146, regarding flushing memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bossen et al. to comprise writing contents of NVRAM, including identifiers and the record, to the flash memory during a time span supported by backup power, responsive to power loss, as taught by Karamcheti et al., in order to not lose data in the event of a power loss.
Claim 19 recites similar limitations as claim 6 and would be rejected using the same rationale.
As to claim 7, Bossen et al. disclose the claimed invention except for the method of claim 1, further comprising: recovering the identifiers and the record from flash memory of the storage system, responsive to restoration of power after a power loss.  
	However, Karamcheti et al. disclose recovering the identifiers and the record from flash memory of the storage system, responsive to restoration of power after a power loss (see para. 145-146, where after a power loss, the system state may be reconstructed. When combined with Bossen et al., that would allow for recovering the identifiers and record).
	Bossen et al. and Karamcheti et al. are analogous art because they are from the same field of endeavor of flushing memory (see Bossen et al., abstract, regarding a memory flush, and see Karamcheti et al., para. 145-146, regarding flushing memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bossen et al. to comprise recovering the identifiers and the record from flash memory of the storage system, responsive to restoration of power after a power loss, as taught by Karamcheti et al., in order to not lose data in the event of a power loss, and recover the data after a power loss.
Claims 13 and 20 recite similar limitations as claim 7 and would be rejected using the same rationale.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are the subject of a first action non-final.
b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132